 



*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
Exhibit 10.1
LETTER OF AGREEMENT
April 21, 2007
Mr. Richard Rawson
President
Administaff of Texas, Inc.
19001 Crescent Spring Drive
Kingwood, TX 77339
Via: UPS Next Day Air, email and facsimile
Dear Richard:
     We are providing this Letter of Agreement to confirm the relevant terms and
conditions of the modifications to the existing contracts between United
HealthCare Insurance Company (“UnitedHealthcare”) and Administaff of Texas, Inc.
(“Administaff’) that we have agreed upon. Upon execution, this letter and the
attached Terms of Agreement (Exhibit A) will constitute a legally binding
agreement as to the principal terms of amendments to the Minimum Premium
Financial Agreement and the Minimum Premium Administrative Services Agreement,
each by and between Administaff and UnitedHealthcare, as amended and restated
effective January 1, 2005 (collectively, the “Medical Definitive Agreements”),
and the Agreement Regarding Dental Insurance by and between Administaff and
UnitedHealthcare, as entered into effective January 1, 2004 (the “Dental
Definitive Agreement”), to be prepared and executed by the parties. The parties
anticipate that such amendments shall be completed as soon as administratively
possible, with the goal of completing by May 10, 2007. Except as otherwise set
forth herein, the terms and conditions of any eventual modifications to the
Medical Definitive Agreements and the Dental Definitive Agreement will be only
as set forth in any subsequent amendment(s) signed by the parties.
     Administaff and UnitedHealthcare acknowledge and agree that the terms and
conditions of this letter and the attached Exhibit A relating to the Medical
Definitive Agreements, including the existence hereof, are subject to the
provisions of Section 5(e) of the Minimum Premium Administrative Services
Agreement (relating to publicity of the arrangement) by and between Administaff
and UnitedHealthcare, as amended and restated effective January 1, 2005. The
parties also agree that the terms and conditions of this letter and the attached
Exhibit A relating to the Dental Definitive Agreement, including the existence
hereof, are subject to the provisions of Section 10 of the Dental Definitive
Agreement (relating to publicity of the arrangement). As such, Administaff and
UnitedHealthcare each agree not to make any unauthorized disclosure or public
announcement concerning the subject matter hereof without the written consent of
the other.
     If this letter and the terms set forth in Exhibit A are in accordance with
your understanding of the proposed modifications to our existing contracts,
please sign below and

 



--------------------------------------------------------------------------------



 



return an executed copy to me via facsimile at (952) 992-7225. Should you have
any questions, please call me at (952) 992-7222.
Sincerely,
/s/ Kenneth Burdick,
Kenneth Burdick,
Vice President
United HealthCare Insurance Company
AGREED TO AND ACCEPTED BY:
Administaff of Texas, Inc.
By: /s/ Richard G. Rawson
Name: Richard G. Rawson
Its: President
Date: 5/22/07

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
UnitedHealthcare/Administaff
Terms of Agreement
April 21, 2007
For consistency, clarity and ease of communication, this Terms of Agreement uses
defined terms from both of the Medical Definitive Agreements between Administaff
and United Healthcare.
     A. Three Year Commitment — Medical
     UnitedHealthcare and Administaff have a mutual interest in committing to
certain material financial terms of the Medical Definitive Agreements for at
least three additional years. Thus, the amendment to the Medical Definitive
Agreements between the parties relating to Items B and C below will include a
commitment that these financial terms will remain in effect for at least three
years beginning January 1, 2008. To clarify, absent extraordinary and unforeseen
circumstances, other than as set forth herein, the parties intend that, with
respect to the 2008, 2009 and 2010 Arrangement years, neither party will attempt
to negotiate a further amendment to or modification of *** of the then current
agreement(s) between UnitedHealthcare and Administaff.
     B. Profit/Risk Charge
     UnitedHealthcare agrees (for the Policy and Non-MP Policies identified in
Exhibits D and B, as updated from time to time, respectively, in the MP
Financial Agreement) to reduce its profit/risk charge from *** to *** effective
January 1, 2008, to *** effective January 1, 2009, and to *** on January 1,
2010. UnitedHealthcare also agrees (for the Policy and Non-MP Policies
identified in Exhibits D and B, as updated from time to time, respectively, in
the MP Financial Agreement) *** to *** effective January 1, 2008. To accomplish
this objective the MP Financial Agreement will be amended effective January 1,
2008 such that the Maximum Monthly Employer Benefit Obligation (“MMEBO”)
expressed as a percentage of the Quoted Premium for the Policy, the MP Premium
expressed as a percentage of the Quoted Premium for the Policy, and the Expense
Percentage expressed as a percentage of the Quoted Premium (in each case, for
the Policy and Non-MP Policies identified in Exhibits D and B, as updated from
time to time, respectively, in the MP Financial Agreement) shall be as displayed
in the following table:

                                      2008   2009   2010
Expense Percentage
    * **     * **     * **
 
                       
MP Premium
    * **     * **     * **
 
                       
MMEBO
    * **     * **     * **

-3-



--------------------------------------------------------------------------------



 



     The percentages contained in this paragraph assume an estimated premium tax
expense of *** and, in order to maintain the profit/risk charge and
administrative fees as described above, such percentages may require future
modification consistent with changes to the actual incurred premium tax expense.
     C. Redetermined Accumulated Surplus
     UnitedHealthcare agrees to reduce the minimum level of Redetermined
Accumulated Surplus level identified in Section 6 of Exhibit A to the MP
Financial Agreement from $11 million to $9 million effective with respect to
Arrangement Quarters beginning on or after January 1, 2007.
     As a result of this reduction, UnitedHealthcare agrees that Administaff
shall be obligated to remit to UnitedHealthcare only that portion of the
Additional Quarterly Premium due with respect to the first Arrangement Quarter
of 2007 (and payable following the close of the first Arrangement Quarter) that
is in excess of $2 million. Administaff and UnitedHealthcare acknowledge and
agree that the amount waived pursuant to the immediately preceding sentence
(i) shall be taken into consideration for the purposes of determining any
further actions, if any, which may be necessary to manage the Redetermined
Accumulated Surplus (calculated as of March 31, 2007) in accordance with
Exhibit A to the MP Financial Agreement, and (ii) shall not constitute Policy
Revenue under the MP Financial Agreement.
     In consideration of the parties’ respective obligations under this Letter
of Agreement, including anticipation of the administrative efficiencies,
specifically, but not limited to, those contemplated in Item E herein, UHC also
agrees to waive $3.26 million of *** for the Arrangement Month of May.
Administaff and UnitedHealthcare acknowledge and agree that the amount waived
pursuant to the immediately preceding sentence (i) shall be taken into
consideration for the purposes of determining any further actions, if any, which
may be necessary to manage the Redetermined Accumulated Surplus (calculated as
of March 31, 2007) in accordance with Exhibit A to the Agreement, and (ii) shall
not constitute Policy Revenue under the Agreement.
     D. Exclusivity
     The parties agree to modify the exclusivity provisions of the Medical
Definitive Agreements. In that regard, beginning in 2008, and through
December 31, 2010, *** health insurance and similar products, including *** and
***, shall be discontinued in the markets in which such *** products are offered
during 2007.
     In addition, the parties agree that in the *** markets in which *** health
insurance and similar products are offered, UnitedHealthcare and its affiliates
shall be (i) the exclusive provider of *** and *** products for Employees, and
(ii) a provider of *** products for Employees.
     Furthermore, the parties agree that for markets in which Administaff
substantially expands its marketing and services beyond the level offered as of
April 1, 2007 (hereinafter “Developing Markets”), Administaff may, on and after
execution of this Letter of Agreement, offer the heath insurance and similar
products of a Competing Vendor to its Employees if the parties agree that
UnitedHealthcare’s product offerings in such market are not competitive,

-4-



--------------------------------------------------------------------------------



 



including an insufficient network. If Administaff in good faith reasonably
believes UnitedHealthcare’s product offerings are not competitive in a
Developing Market, it shall inform UnitedHealthcare of such belief as soon as
practicable and the parties shall discuss Administaff’s concerns. If
UnitedHealthcare, after such discussions, in good faith reasonably believes its
product offerings in such Developing Market are competitive, it will not be
required to waive Administaff’s exclusivity requirement, provided, however, that
UnitedHealthcare will in no event unreasonably withhold any such waiver.
     Except as otherwise provided herein, the terms of this Item D and the
following Item E are also subject to the provisions of the Medical Definitive
Agreements regarding the offering of additional carriers in a market exclusive
to UnitedHealthcare. However, the parties recognize that some exclusivity terms
of the Medical Definitive Agreements may no longer be necessary or appropriate
in light of the amendments described herein, and the parties therefore agree to
further negotiate possible simplifications to the Medical Definitive Agreements
regarding exclusivity, but only to such extent that such possible
simplifications are consistent with the current Medical Definitive Agreements as
modified by the provisions of this Item D and Item E, below.
     E. *** Membership
     UnitedHealthcare and Administaff have a mutual interest in providing
coverage under UnitedHealthcare *** products to Participants covered under ***
products. The parties recognize the administrative efficiencies anticipated if
such Participants are covered under such UnitedHealthcare products. Therefore,
the parties agree to offer *** and *** coverage exclusively under
UnitedHealthcare products to the Employees who are covered under *** products on
a date or dates to be mutually agreed upon by both parties.
     F. Dental Premium Rates
     UnitedHealthcare and Administaff have a mutual interest in committing to
certain material financial terms of the Dental Definitive Agreement for at least
three additional years. Thus, the amendment to the Dental Definitive Agreement
between the parties relating to this Item F will include a commitment that these
financial terms will remain in effect for at least three years beginning
January 1, 2008. The parties agree that the premium rate for coverage under the
Dental Definitive Agreement, as amended: (i) shall be *** per employee per month
for the 12-month period ending December 31, 2008; (ii) for the 12-month period
ending December 31, 2009, shall not exceed *** per employee per month; and
(iii) for the 12-month period ending December 31, 2010 shall not exceed *** per
employee per month.

-5-